DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    
                                               Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 03/11/20 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 06/07/16 are approved by examiner.

EXAMINER’S AMENDMENT
4.	The application has been amended as follows: 
In claim 3, line 1, “of claim 2” has been changed to -- of claim 1 --.


Allowable Subject Matter
5.	Claims 1, 3-6, 8, 11 and 13-22 are allowable over prior art of record.

6.	None of prior art of record taken alone or in combination shows a voltage regulator comprising at least an auxiliary-current circuit including a helper transistor having a terminal coupled to the output voltage, the helper transistor having a control node responsive to a second reference voltage, the helper transistor configured to turn on when the output voltage drops due to current demand from the load and to provide auxiliary current to the load in addition to current provided by the output transistor; and wherein the auxiliary-current circuit claims 1, 3-6 and 8;  or a method comprising at least turning on a helper transistor of an auxiliary-current circuit coupled to the output voltage when the output voltage drops due to current demand from the load and to provide auxiliary current to the load in addition to current provided by the output transistor; limiting current provided by the helper transistor when the output voltage is within a threshold of a desired output voltage using a second reference voltage; and holding a control node of the helper transistor at a constant level using a feedback amplifier of the auxiliary-current circuit as recited in claims 11 and 13-21; or a low-dropout regulator configured to couple to a load, comprising at least the auxiliary current circuit including a helper transistor having a terminal coupled directly to the output voltage, the helper transistor having a control node responsive to a second reference voltage, the helper transistor configured to turn on when the output voltage drops due to current demand from the load and to provide auxiliary current to the load, via the terminal, in addition to the first output current provided by the output transistor as recited in claim 22.

				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838